Title: To Thomas Jefferson from Chandler Price, 11 November 1807
From: Price, Chandler
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia 11th November 1807
                        
                        The Subscribers having understood that Mr Joseph Delaplaine a Native of the City of Philadelphia, now
                            resident at Cincinnati in the State of OHio, has solicited the Office of Register of the Land Office in that place. and We
                            knowing him to be a Man of Talents and unexceptionable Character, Do Cheerfully recommend him as in our Opinion well
                            qualified & deserving the Trust Solicited—
                        
                            Chand. Price
                            
                            
                                and 9 others
                            
                        
                    